Citation Nr: 0900191	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-11 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for tinnitus, to include entitlement to separate 
evaluations for each ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to February 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Sioux Falls, South Dakota (RO).  


FINDING OF FACT

The veteran is receiving the maximum schedular evaluation for 
bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability 
evaluation in excess of 10 percent for bilateral tinnitus, to 
include separate evaluations for each ear.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, with respect to the 
veteran's claim, VA's duties to notify and assist do not 
apply, as the issue is decided as a matter of law.  Manning 
v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding that 
the Veterans Claims Assistance Act has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive).

The facts of this case are not in dispute.  In a November 
2004 rating decision, the RO granted the veteran's claim for 
entitlement to service connection for bilateral tinnitus, and 
assigned a 10 percent disability rating under Diagnostic Code 
6260, effective July 30, 2002.  In July 2005, the veteran 
filed a notice of disagreement with regard to the RO's 
November 2004 rating decision, arguing that he was entitled 
to an increased evaluation for his service-connected 
bilateral tinnitus, to include separate evaluations for each 
ear.  By a September 2005 rating decision, the RO denied the 
veteran's claim on the basis that Diagnostic Code 6260 does 
not provide for assignment of separate 10 percent evaluations 
when tinnitus exists in each ear.  The veteran submitted a 
letter indicating his continued disagreement with the rating 
decision, and in April 2006, he perfected his appeal.

The veteran claims entitlement to a higher evaluation for 
tinnitus, specifically a 10 percent evaluation for each ear.  
In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003 versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to VA's interpretation 
of its own regulations, which limits a veteran to a single 
disability rating for tinnitus, regardless of whether the 
tinnitus is unilateral or bilateral.  See 38 C.F.R. §§ 
4.25(b), 4.87, Diagnostic Code 6260 (2008).  Subsequently, 
the stay of adjudication of tinnitus rating cases was lifted.  

The Board acknowledges that the Federal Circuit's decision in 
Smith was rendered subsequent to the November 2004 rating 
decision; however, the Smith decision reflects the state of 
the law and the proper application of the law at the time of 
the RO's November 2004 rating decision.

As noted above, the veteran's service-connected bilateral 
tinnitus has been rated under 38 C.F.R. § 4.87, Diagnostic 
Code 6260, which provides that a maximum 10 percent 
evaluation is warranted for tinnitus.  On a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a 
veteran is at the maximum evaluation and no other criteria 
are applicable, there is no case in controversy.  In order 
for a claim to proceed, there must be a benefit.  In this 
case, the maximum rating allowed for tinnitus under the 
applicable diagnostic code is 10 percent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As such, a higher schedular rating 
cannot be granted.

Although the veteran's representative argues that there is 
clear and unmistakable error (CUE) in the RO's November 2004 
rating decision, the November 2004 rating decision is not 
final.  Accordingly, CUE does not apply.

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial evaluation in excess of 10 percent for tinnitus, 
to include entitlement to separate evaluations for each ear, 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


